Citation Nr: 0638382	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent prior to May 12, 2003.

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU), prior to May 12, 2003.  

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to January 
1977.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In the February 2002 rating decision, the RO increased the 
veteran's 10 percent rating for PTSD to 30 percent, effective 
from July 6, 2001.  In November 2002, this rating was 
increased to 50 percent, effective from the same date in July 
2001.  In July 2004 a temporary rating of 100 percent was 
assigned, effective from May 12, 2003 to July 1, 2003, 
pursuant to 38 C.F.R. § 4.29.  In December 2003, a rating of 
100 percent was assigned, effective from July 1, 2003.  As 
such, the issue on appeal is as listed on the title page.  

The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to May 12, 2003 the preponderance of the evidence is 
against a finding that the veteran's PTSD resulted in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression, spatial 
disorientation, a neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and an inability to establish 
and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met for the period prior to May 12, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must 
precede the initial unfavorable adjudication by the RO.  Id. 
at 120.

The Court has held that VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

VA satisfied the duty to notify by letter dated in January 
2002.  This notice was provided prior to the initial 
adjudication by the RO in February 2002.  The veteran was 
told of the requirements to establish a successful claim for 
an increased rating, advised of his and VA's respective 
duties, and asked to submit information and/or evidence, 
which would include that in his possession, to the RO.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim.  The 
timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Additional VCAA notice letters were sent to the 
veteran in July 2002, March 2003, and August 2006.  

Records and reports from VA health providers and social 
security disability records have been obtained.  The veteran 
has not identified or requested VA assistance in obtaining 
any other records.  An appropriate VA examination was 
afforded the veteran in August 2002.  The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.


Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Service connection for PTSD was granted in August 1994.  A 10 
percent disability evaluation was assigned.  That rating 
remained in effect until the veteran filed his claim for 
increase in July 2001.  In February 2002, this rating was 
increased to 30 percent, effective from July 2001.  In 
Novembr 2002, this rating was increased to 50 percent, 
effective in July 2001.  In July 2004 a temporary rating of 
100 percent was assigned, effective from May 2003 to July 
2003, pursuant to 38 C.F.R. § 4.29.  In December 2003, a 
rating of 100 percent was assigned, effective from July 2003.  

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2006).  A 70 percent rating is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships.  Id.  

The next and highest rating, 100 percent, is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  Id.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2006).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  
For instance, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. § 
4.126 (2006).

On review of the evidence of record, the Board finds that the 
assignment of a disability rating in excess of 50 percent for 
PTSD is not warranted prior to May 2003.  The evidence does 
not show that the symptoms of the veteran's PTSD more closely 
approximated the criteria for a 70 percent rating.  

VA outpatient treatment records note that in August 2000, the 
veteran reported becoming enraged over nothing and of having 
blow ups with his wife.  In December 2000 a GAF score of 55 
was assigned.  At this time the veteran was employed in the 
same job that he had held for several years.  He was waiting 
to retire from this job, as the facility at which he was 
employed was expected to close in the near future.  Other 
complaints at this time included difficulty in sleeping and 
resentment towards his supervisor.

VA outpatient records from July 2001 report a GAF of 53, 
essentially unchanged from December 2000.  Clinic notes state 
that the veteran continued to resent his supervisor and sleep 
poorly.  His memory and concentration were described as good.  
He retired from his job in November of 2001, after which he 
worked with horses and cattle on a ranch, an activity 
clinical records document back to 1997.  He reported having 
no close friends.  Clinic notes also report at this time that 
he was not at risk of loss of temper.  

In a letter dated in February 2002, the veteran's spouse 
reported two incidents of violence, one involving chasing a 
bull with a shovel after the bull startled the veteran.  She 
did not specify the dates that these incidents occurred.  She 
also described the veteran as isolated, with no close 
friends.

In February 2002 VA clinic notes, the veteran reported that 
he had no current suicidal ideation.  His thought process and 
content were not psychotic, his judgment was intact but he 
was described as at risk of loss of temper.

A March 2002 VA clinic note indicates that the veteran's 
scores on the Mississippi Revised Scale and the Modified PTSD 
Symptom Scale were suggestive of severe symptoms of PTSD.  
However, these tests are not part of the rating criteria for 
PTSD and no other clinic notation from this date describes 
the symptoms or indicates any of the criteria necessary for a 
rating higher than 50 percent.  In an undated Revised 
Mississippi Scale questionnaire the veteran indicated that it 
was frequently true that he had lately felt suicidal and that 
he had less close friends than he did prior to entering the 
war.  

A June 2002 VA clinic note reported a single thought of 
suicide which was abrupt in onset and subsided with self 
administered prescribed medication.  This same note indicates 
that the veteran was actively working with cattle and horses 
on a ranch.  Also in June 2002, he reported feeling depressed 
after seeing the Moving Wall, which reminded him of Vietnam 
experiences.  In this note he reported adverse external 
circumstances; a drought had required extra effort in 
maintaining his cattle, death of one of the cattle, and a 
malfunction of his truck.  There is no indication that he had 
difficulty in adapting to this stressful event.  

In a VA clinic note from February 2003, the veteran reported 
that, at some time in the past, he had twice thought of 
suicide with a firearm, but with no current plans.  A mental 
status report from this same month reported a history of 
"suicidality".  At this time the veteran was assigned a GAF 
of 45.  

In May 2003 the veteran was admitted to a PTSD day care 
program and a GAF of 38 was recorded.  

In March 2005, the Social Security Administration concluded 
that the veteran had been disabled since December 1, 2001.  
The determination was based on the veteran's physical and 
psychiatric disabilities.

Prior to May 2003 the preponderance of the evidence shows 
that the veteran's PTSD more closely approximated the 
criteria for a 50 percent rating than for the next higher 
rating of 70 percent.  His GAF scores 53 and 55 are 
consistent with moderate social and employment difficulties.  
The only time his GAF score was below 50 was in February 
2003.  Scores of 41 to 50 are given for serious symptoms, 
such as suicidal ideation, or serious impairment in social, 
occupational or school functioning.  This is consistent with 
evidence of social impairment at this time, such as no close 
friends and "blow ups" with his spouse.  

The evidence overall does not show that his symptoms have 
resulted in such social and occupational impairment so as to 
warrant an increased rating.  The record during this period 
shows that he maintained employment until retirement, which 
was precipitated, not by his disability, but rather by the 
impending closure of the facility at which he worked.  
Furthermore, there is no evidence that symptoms have impaired 
his ability to maintain cattle, which apparently is his 
occupation since retirement.  There is no evidence that he 
has been occupationally impaired or has even sought any other 
occupational activity.  

Even though during this period the veteran reportedly had 
suicidal ideation, the objective findings of record overall 
fail to show that his symptoms caused increased occupational 
and social impairment.  In fact, clinical entries 
consistently show that the veteran had logical and clear 
thought processes.  There is no evidence of deficiences in 
judgment, thinking or mood due to suicidal ideation or 
obsessional rituals.  Additionally, there is no evidence of 
obscure, illogical or irrelevant speech.  Indeed, an April 
2002 VA clinic note stated that his speech was appropriate in 
rate, rhythm and volume and his thought process and content 
was linear and goal directed, his demeanor cooperative and 
pleasant, and his mood pleasant and euthymic, reporting only 
that he was agitated over this "VA thing".  There is no 
evidence of disorientation, neglect of personal appearance or 
hygiene.  The August 2002 VA examiner described the veteran 
as alert and casually dressed, cooperative with the 
interview, speech at normal rate, rhythm, and productivity, 
normal thought process and goal directed thought content 
without looseness or associations or flight of ideas.  His 
insight and judgment were described as good and his cognition 
was described as grossly intact.  There is evidence of 
deficiencies in mood as the August 2002 examiner stated that 
the veteran's mood was dysthymic.  There is no evidence of 
panic or depression affecting his ability to function 
independently, appropriately and effectively.  He maintained 
an effective marital relationship from 1991 through the 
period at issue.  

While in June 2002, the veteran described the stressful event 
of the drought, the malfunction of his pickup truck and the 
death of one of his cattle, there is no indication that this 
caused increased social and occupational impairment due to 
his PTSD symptoms.  The Board notes that the work setting 
from which the veteran retired was described by him as 
stressful; however, there is no indication of difficulty 
adapting to that situation.

In summary, the evidence of record shows that the veteran 
experienced social impairment with deficiency in family 
relations prior to May 2003, some suicidal ideation that did 
not result in impairment, and incidents of violence.  The 
objective evidence of record overall fails to show that the 
veteran's occupational and social impairment had increased in 
severity so as to warrant an increased rating.  In some 
instances, the record demonstrates only social impairment and 
no occupational impairment due to symptoms associated with 
PTSD.  Ratings for disabilities for mental disorder cannot be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  Evidence of record for the period prior to May 
2003 shows a low frequency of psychiatric symptoms with 
minimal duration and that the veteran was able to adjust 
during long periods of remissions.  For these reasons, the 
veteran's PTSD does not approximate the rating criteria for 
higher than the 50 percent rating assigned.  Therefore his 
claim must be denied.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to a disability rating in excess of 50 percent 
prior to May 12, 2003 is denied.  


REMAND

The veteran filed a notice of disagreement (NOD) to a 
December 2003 RO decision finding the issue of entitlement to 
individual unemployability benefits moot.  Because a timely 
NOD was filed, the RO was required to provide the veteran 
with a statement of the case (SOC).  See Manlincon v. West, 
12 Vet. App. 238 (1999).  The RO did not issue an SOC on this 
claim but instead issued a supplemental statement of the case 
(SSOC) in July 2004.  An SSOC, however, may not be used to 
announce a decision on an issue not previously addressed in 
the statement of the case.  38 C.F.R. § 19.31 (2006).  A 
remand is therefore required to accord the RO an opportunity 
to furnish the veteran and his representative an SOC 
concerning this claim.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case with respect to the claim of 
entitlement to a rating of total 
disability based on individual 
unemployability (TDIU), prior to May 12, 
2003.  The veteran should be advised that 
he may perfect his appeal of this issue by 
filing a Substantive Appeal within 60 days 
of the issuance of the Statement of the 
Case, see 38 C.F.R. § 20.302(b) (2006), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


